Citation Nr: 0923841	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, to include a kidney disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1947 to March 
1955.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
claim for service connection for chronic urinary pathology.  
The Board remanded this case for additional development in 
February 1998.  Thereafter, the Veteran was diagnosed with 
residuals of carcinoma of the prostate, liver cysts, and 
diverticulosis.  An RO rating decision in January 2000 denied 
a claim for service connection for residuals of carcinoma of 
the prostate, liver cysts, and diverticulosis as secondary to 
service-connected disability of asbestosis.  The Veteran 
voiced his disagreement with the RO's January 2000 decision 
in a Form 9 filing received in February 2000.

In November 2000, the Board remanded a claim for service 
connection for a genitourinary disorder, to include a kidney 
disorder, and the RO issued an August 2004 supplemental 
statement of the case covering all claimed disabilities of 
the genitourinary system which the Board has accepted as 
within its jurisdiction.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  

The Veteran appealed the Board's February 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, as a result of a Joint Motion to Vacate and 
Remand filed in September 2006, and an Order dated in October 
2006, vacated the Board's decision and remanded the case for 
compliance with the instructions in the Joint Motion for 
Remand.

The Board then remanded the case for further evidentiary 
development in July 2007.  Although the RO subsequently 
granted service connection for prostate cancer in March 2009, 
the record reflects that the Veteran has also sought service 
connection for a kidney disorder, urinary bladder 
diverticulitis, and hepatic cysts in his claim on appeal, and 
there is no indication by the Veteran or his representative 
that the RO's grant of service connection for prostate cancer 
has satisfied his claim on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In July 2000, the Veteran was afforded a hearing in this 
matter before the Board at his local RO.  However, since the 
Veterans Law Judge who conducted the July 2000 hearing is no 
longer employed by the Board, and the law requires that the 
Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision which is made on that appeal (38 
C.F.R. § 20.707 (2008)), the Veteran was advised in an April 
2009 letter of his right to another hearing before the Board.  
Thereafter, in a written statement received by the Board in 
May 2009, the Veteran indicated his desire to attend a video-
conference hearing before another Veterans Law Judge at 
either the RO in Buffalo, New York, or at his local RO in St. 
Petersburg, Florida (while it is clear from his statement 
that he desires another Board hearing, it is unclear as to 
his preferred location).  Consequently, the Board finds that 
it has no alternative but to remand this case so that the 
Veteran can be afforded his requested hearing before a 
Veterans Law Judge at either the RO located in Buffalo, New 
York or St. Petersburg, Florida.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in either 
Buffalo, New York, or St. Petersburg, 
Florida, according to his preference.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


